OPINION — AG — THE OKLAHOMA PLANNING AND RESOURCES BOARD WOULD BE WITHOUT AUTHORITY TO EXECUTE THE PROPOSED SUBROGATION RECEIPT HEREINABOVE DESCRIBED, IT ITS PRESENT FORM, BUT WOULD BE AUTHORIZED TO EXECUTE AN INSTRUMENT WHICH SIMPLY ACKNOWLEDGES RECEIPT OF THE BENEFITS PROVIDED FOR IN THE INSURANCE POLICY INVOLVED, AND ASSIGNS TO THE INSURER ALL RIGHTS OF RECOVERY AGAINST ANY PARTY FOR THE LOSS INVOLVED, TO THE EXTENT OF THE BENEFITS SO PAID. (STATE PROPERTY DESTROYED BY FIRE, STATE PARK, PERSON NOT REGISTERED) CITE: 62 O.S.H. 7.1, 74 O.S.H. 18(C), 74 O.S.H. 356.6 (JAMES C. HARKIN)